Case 2:19-cyv-00365-CKD Document 45 Filed 06/21/21 Page 1 of 3

Authentisign ID: 76340181 -D126-424C-934F-B35983762338

& Ww WN

oO fo NNO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27 |

28

 

Mark Aussieker
8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006 F i L E D
aussieker! @gmail.com
in pro per
pre JUN 24 2021
CLERK,US D
EASTERN DISTRICT OF CAG
DEPUTY CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
Mark Aussieker, | No. 2:19-cv-00365-JAM-CKD
Plaintiff,
V JOINT STIPULATION AND ORDER FOR
° DISMISSAL WITH PREJUDICE
KEVIN LEE, Defendant.

 

 

The parties to this action and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)
hereby stipulate to the Dismissal With Prejudice of this action, including all claims and
counterclaims stated herein against al! parties, with each party to bear its own attorney's fees and

costs

Avthentiscn 06/14/2021
Mark Cussichear

ante Mae Aissieker

: ) nfsxge Lee 06/14/2021
Leia fee Lee

 
Case 2:19-cv-00365-CKD Document 45 Filed 06/21/21 Page 2 of 3

Authentisign 10; 7C3A0181-D126-424C-934F-B35983762338

3 [PROPOSED] ORDER

The stipulation is approved. The entire action is hereby dismissed with prejudice.

IT IS SO ORDERED.

 

oO Se SN DH AH

Date UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Nn

 

 
Case 2:19-cv-00365-CKD Document 45 Filed 06/21/21 Page 3 of 3

DECLARATION OF Mailing

I, the undersigned declare that at the time of service of the papers
herein referred to, I was least EIGHTEEN (18) years of age, and I
served the following documents:

Joint stipulation and order for dismissal

AGAINST KEVIN LEE

On the following parties:

Kevin Lee

 

BY mailing first class mail on said date by depositing said

documents in the U.S. Mail in a sealed envelope with postage
fully pre-paid, addressed as above to the above party.

Person Serving:

Mark Aussieker
8830 Olive Ranch Lane
Fair Oaks, CA 95628

I declare under penalty of perjury under the laws of the state of
California that the foregoing is true and correct:
Date 6/15/2021

Mark Aussieker

Executed in Sacramento, CA
